          Case 1:20-cv-11104-WGY Document 142 Filed 10/09/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS




VICTIM RIGHTS LAW CENTER et al.,
                                                           Case Number: 1:20-cv-11104
                               Plaintiffs,
    v.
                                                           ----------------- ORDER GOVERNING
                                                           [PROPOSED]
ELISABETH D. DEVOS, in her official
capacity as Secretary of Education et al.,                 PROCEEDINGS


                               Defendants.


         Upon consideration of the parties’ Joint Motion for Order Governing Proceedings

(“Motion”), it is hereby ORDERED that the Motion is GRANTED and the following Order shall

govern proceedings in this case:

         The trial currently set for October 14, 2020 is vacated and re-set for [date]. - 11/12/2020 at 2:00 PM.

         Parties will each file a pre-trial brief of fifteen pages or less on or before 6 PM on the day

         seven days before trial.

         The parties’ preliminary injunction briefs, are deemed incorporated by reference into the

         parties’ pre-trial briefing.

         Neither party will call any witnesses at trial.

         Defendants waive their right to cross-examine Plaintiffs’ declarants.

         The parties shall appear remotely at the trial.


___________________
 October 9, 2020                                               ______________________________
                                                                /s/ William G. Young
Date                                                           William G. Young
                                                               United States District Judge
